Fein, J. P.,
dissents in a memorandum, as follows: The majority concludes that the Trial Justice erred in precluding cross-examination of the complainant regarding alleged acts of sexual intercourse between the complainant and a 14-year-old boy named Garcia and alleged intercourse between Garcia and complainant’s mother. I disagree. Evidence of the victim’s prior sexual conduct is inadmissible except under the circumstances set forth in CPL 60.42. The basis here relied on is that the evidence excluded was "relevant and admissible in the interests of justice.” (CPL 60.42, subd 5.) The proposed cross-examination of the complainant respecting her alleged sexual intercourse with Garcia was offered to establish that the 12-year-old complainant was not a novice and thus in some way to indicate that her description of what defendant had done to her was based on her prior experience. Proof of such prior experience would be of no probative value. Complainant’s testimony as to defendant’s actions was couched in simple physical terms, without subtlety or innuendo. Testimony as to her alleged experience with another might indicate knowledge of the significance of what occurred with defendant. However, it could in no way demonstrate that she was lying or elaborating with respect to defendant’s actions. It had no bearing on the only issue in the case, whether defendant had raped or sodomized her. Such cross-examination would only demean or harass this 12-year-old victim. It was not directed to obtain relevant evidence. To permit it would be highly prejudicial. The statute interdicts such testimony, precisely for this reason. The "interests of justice” would not be served by this irrelevant testimony. For the same reasons, cross-examination as to sexual intercourse between the victim’s mother and the same boy was properly precluded. Such evidence was offered to prove that defendant had a dispute with Wanda’s mother about the mother’s sexual activity with Garcia and that the mother had Wanda press charges three days later against defendant. There was cross-examination as to the reasons for the three-day delay and as to the role of the mother in connection with the filing of the complaint. Wanda was cross-examined as to whether she was testifying to "protect your mother or because your mother told you to” or "because your mother said we can get him out of the house” or "to protect your mother, because you know, she’s in trouble”. Her answer to each question was "No”. Again and again she was asked whether her mother told her what to say in court. The Trial Justice also properly pursued the inquiry. The Trial Justice *571did not err in precluding cross-examination as to the mother’s alleged sexual intercourse with the boy. Testimony as to the child’s knowledge of such activity by her mother was totally irrelevant to any issue in the case. It could only harass and demean. It was a collateral matter having no bearing on the issues and could in no way affect credibility. The "interests of justice” would not be served by such testimony. I agree with the majority that the child’s testimony was "sparse”. However, this weakness is inherent in many, if not most sexual offense cases. There was proof sufficient to sustain the guilty verdict. The issue was for the jury. Accordingly, there should be an affirmance.